EXHIBIT 2.20 (Form of Canadian Subscription Agreement used in connection with November 2009 private placement) SUBSCRIPTION AGREEMENT TO: Lorus Therapeutics Inc.(the “Corporation”) The undersigned (hereinafter referred to as the “Subscriber”) hereby subscribes for and agrees to purchase the number of units of the Corporation (the “Units”). Each Unit is comprised of one common share (the “Offered Share”) in the capital of the Corporation and one-half common share purchase warrant (each whole such warrant being referred to herein as a “Warrant”), each Warrant entitling the holder thereof to purchase one common share of the Corporation (“Warrant Share”) for an exercise price of $0.08 for 18 months following the Closing Date (as defined below). The aggregate subscription price (the “Aggregate Subscription Price”) of the Units is set forth below, representing a subscription price of $0.06 per Unit. The Units are available upon and subject to the terms and conditions set forth in “Terms and Conditions of Subscription for Units of Lorus Therapeutics Inc.” attached hereto as Appendix I to Schedule “A” (and together with this subscription, and Schedule “A,” the “Subscription Agreement”).All monetary amounts are expressed in Canadian dollars, unless otherwise indicated. A completed and originally executed copy of this Subscription Agreement, including Schedule B attached hereto, must be delivered by no later than 5:00 p.m. (Toronto time) on November 25, 2009 to: Lorus Therapeutics Inc., Attn: Saeid Babaei Number of common shares currently held directly or indirectly by the Subscriber and, if applicable, the Disclosed Beneficial Purchaser or over which such person exercises direction or control (excluding Offered Shares or Warrant Shares subscribed for hereunder): Number of securities convertible into common shares currently held directly or indirectly by the Subscriber and, if applicable, the Disclosed Beneficial Purchaser or over which such person exercises direction or control: ACCEPTANCE:The Corporation hereby accepts the subscription as set forth above on the terms and conditions contained in this Subscription Agreement. November , 2009 LORUS THERAPEUTICS INC. By:
